Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Mr. Thomas Lebens on Tuesday, January 18, 2022.
The application has been amended as follows: 
In the Claims:
Claim 1, line 21, after “completely”, delete---encases---, insert---encapsulates---, line 23, after “wherein”, delete---an---, insert---the hose---, after “extruded”, delete---through-the-weave---, 
Claim 4, line 20, after “completely”, delete---encases---, insert---encapsulates---, line 22, after “wherein”, delete---an---, insert---the hose---, after “extruded”, delete---through-the-weave---, 
encases---, insert---

encapsulates---, line 23, after “wherein”, delete---an---, insert---the 

hose---, after “extruded”, delete---through-the-weave---, 

Claim 10, line 20, after “completely”, delete---encases---, insert---

encapsulates---, line 22, after “wherein”, delete---an---, insert---the 

hose---, after “extruded”, delete---through-the-weave.


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: After a review of the prior art of record, it is believed that the present invention is novel and non-obvious wherein no reference discloses the recited structure, including an outer protective woven reinforcing layer comprising a first tubular fabric structure, including a first polyester or nylon warp yarn construction, with each strand oriented parallel to a longitudinal hose axis, a first polyester or nylon weft yarn construction, with each strand oriented circumferentially or helically relative to the longitudinal hose axis, a second polyester or nylon or highly heat resistant warp yarn construction, with each strand oriented parallel to a longitudinal hose axis, a second polyester or nylon or highly heat resistant weft yarn construction, with each strand oriented circumferentially or helically Colcombet and U.S. 5,183,079 to Blin are pertinent to Applicant’s invention but do not disclose the recited structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


January 18, 2022
P. F. Brinson